The Chancellor.
The general rule is, that where the answer shows a defence, and there is some excuse shown for the delay, the court will permit the answer to he filed on terms. If the answer discloses a defence, the inclination of the court has always been to permit it to be filed, unless the court shall believe that there has been a delay intended to retard the proceedings in the cause. I do not believe that such has been the case here.
Some attention is due to the character of the liability. Persons have been drawn into these institutions without- any knowledge of the extent of their liability. This cannot shield them whenever their liabilities are fixed, hut it may properly be considered, upon an application to be permitted to make whatever defence they may have.
The court cannot now undertake to define or to foresee the extent, or the limit of the liability of the stockholders in these institutions where so many may prove insolvent. It is impossible to tell where or to what extent the blow may fall.
In view of this and of the uniform practice of this court, I do not feel myself at liberty to refuse this application or to impose upon the counsel the obligation to stipulate as to the rights of their client, as asked for by the complainants.
The terms should be to pay the costs of the default and all subsequent costs as a conditon, and also to receive a replication, and rule for taking proofs upon filing the answer, if the complainant shall so elect.
Order accordingly.